DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in an interview with Mr. Vinay Sathe on November 4, 2021.

The application has been amended as follows: 

1. (Previously Presented) A method of processing visual media data, comprising: 
applying, during a conversion between a current visual media block of a visual media and a bitstream of the visual media, an extended quad tree (EQT) partitioning 
performing, based on the four sub-blocks and the EQT partitioning process, the conversion, 
wherein the EQT partitioning process shares a same depth increment process for the partition depth with a quad tree (QT) partitioning process, wherein the QT partitioning process splits a visual media block into four equally sized sub-blocks, 
wherein a minimally allowed leaf node size for the EQT partitioning process is signaled in at least one of a sequence parameter set (SPS), a picture parameter set (PPS), a slice header, a coding tree unit (CTU), a region, a tile or a coding unit (CU) associated with the current visual media block, 
wherein a first restriction on the leaf node size for the EQT partitioning process is different from a second restriction on the leaf node size for the QT partitioning process, and wherein the first restriction specifies that a block having the minimally allowed EQT leaf node size cannot be further partitioned and the second restriction specifies that a block having the minimally allowed QT leaf node size cannot be further partitioned. 



3-4. (Canceled)

5. (Previously Presented) The method of claim 1, wherein the EQT partitioning process or a quad tree (QT) partitioning process implicitly terminates when the partition depth reaches a maximally allowed partition depth.

6. (Original) The method of claim 5, wherein the maximally allowed partition depth is signaled in at least one of a sequence parameter set (SPS), a picture parameter set (PPS), a slice header, a coding tree unit (CTU), a region, a tile or a coding unit (CU) associated with the current visual media block.

7. (Currently Amended) The method of claim 1, wherein the partition depth is increased by 1 for the EQT partitioning process or the QT partitioning process.

8. (Original) The method of claim 1, wherein at least one sub-block of the four sub-blocks is further split based on at least one of the EQT partitioning process, a quad tree (QT) partitioning process, a binary tree (BT) partitioning process or a ternary tree (TT) partitioning process, and wherein the QT partitioning process splits the at least one sub-block into four equally sized sub- blocks, the BT partitioning process splits the at 

9. (Original) The method of claim 1, wherein a height (H) and a width (W) of the current visual media block are integers, wherein a top-left coordinate of the current visual media block is denoted (x, y), and wherein the four sub-blocks have top-left coordinates and dimensions given as:
(i) top-left coordinate (x, y) with dimensions H/4 x W; 
(ii) top-left coordinate (x, y + H/4) with dimensions H/2 x W/2;
(iii) top-left coordinate (x + W/2, y + H/4) with dimensions H/2 x W/2; and 
(iv) top-left coordinate (x, y + 3xH/4) with dimensions H/4 x W.

10. (Original) The method of claim 1, wherein a height (H) and a width (W) of the current visual media block are integers, wherein a top-left coordinate of the current visual media block is denoted (x, y), and wherein the four sub-blocks have top-left coordinates and dimensions given as: 
(i) top-left coordinate (x, y) with dimensions H x W/4; 
(ii) top-left coordinate (x + W/4, y) with dimensions H/2 x W/2; 
(iii) top-left coordinate (x + W/4, y + H/2) with dimensions H/2 x W/2; and 
(iv) top-left coordinate (x + 3xW/4, y) with dimensions H x W/4.

11. (Original) The method of claim 1, wherein the current visual media block comprises a video block.

12. (Original) The method of claim 1, wherein the current visual media block comprises a single image block.

13. (Previously Presented) The method of claim 1, wherein the conversion comprises decoding the current visual media block from the bitstream.

14. (Previously Presented) The method of claim 1, wherein the conversion comprises encoding the current visual media block into the bitstream.

15. (Previously Presented) An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to: 
apply, during a conversion between a current visual media block of a visual media and a bitstream of the visual media, an extended quad tree (EQT) partitioning process to the current visual media block that splits the current visual media block into exactly four sub-blocks including at least one sub-block that has a dimension different from half of a width of the current visual media block times half of a height of the current visual media block, wherein the current visual media block comprises a partition depth, and wherein the EQT partitioning process comprises a restriction on the partition depth and/or a leaf node size of the current visual media block; and 
perform, based on the four sub-blocks and the EQT partitioning process, the conversion, 

wherein a minimally allowed leaf node size for the EQT partitioning process is signaled in at least one of a sequence parameter set (SPS), a picture parameter set (PPS), a slice header, a coding tree unit (CTU), a region, a tile or a coding unit (CU) associated with the current visual media block, 
wherein a first restriction on the leaf node size for the EQT partitioning process is different from a second restriction on the leaf node size for the QT partitioning process, and 
wherein the first restriction specifies that a block having the minimally allowed EQT leaf node size cannot be further partitioned and the second restriction specifies that a block having the minimally allowed QT leaf node size cannot be further partitioned. 

16. (Original) The apparatus of claim 15, wherein the EQT partitioning process implicitly terminates when the leaf node size of the current visual media block reaches the minimally allowed leaf node size for the EQT partitioning process. 

17-18. (Canceled)

19. (Previously Presented) A non-transitory computer-readable storage medium storing instructions that cause a processor to: 

comprises a restriction on the partition depth and/or a leaf node size of the current visual media block; and perform, based on the four sub-blocks and the EQT partitioning process, the conversion, wherein the EQT partitioning process shares a same depth increment process for the partition depth with a quad tree (QT) partitioning process, wherein the QT partitioning process splits a visual media block into four equally sized sub-blocks, 
wherein a minimally allowed leaf node size for the EQT partitioning process is signaled in at least one of a sequence parameter set (SPS), a picture parameter set (PPS), a slice header, a coding tree unit (CTU), a region, a tile or a coding unit (CU) associated with the current visual media block, 
wherein a first restriction on the leaf node size for the EQT partitioning process is different from a second restriction on the leaf node size for the QT partitioning process, and 
wherein the first restriction specifies that a block having the minimally allowed EQT leaf node size cannot be further partitioned and the second restriction specifies 

20. (Previously Presented) A non-transitory computer-readable recording medium storing a bitstream which is generated by a method performed by a video processing apparatus, wherein the method comprises: 
applying, during a conversion between a current visual media block of a visual media and a bitstream of the visual media, an extended quad tree (EQT) partitioning process to the current visual media block that splits the current visual media block into exactly four sub-blocks including at least one sub-block that has a dimension different from half of a width of the current visual media block times half of a height of the current visual media block, wherein the current visual media block comprises a partition depth, and wherein the EQT partitioning process comprises a restriction on the partition depth and/or a leaf node size of the current visual media block; and 
performing, based on the four sub-blocks and the EQT partitioning process, the conversion, 
wherein the EQT partitioning process shares a same depth increment process for the partition depth with a quad tree (QT) partitioning process, wherein the QT partitioning process splits a visual media block into four equally sized sub-blocks, 
wherein a minimally allowed leaf node size for the EQT partitioning process is signaled in at least one of a sequence parameter set (SPS), a picture parameter set (PPS), a slice header, a coding tree unit (CTU), a region, a tile or a coding unit (CU) associated with the current visual media block, 

wherein the first restriction specifies that a block having the minimally allowed EQT node size cannot be further partitioned and the second restriction specifies that a block having the minimally allowed QT leaf node size cannot be further partitioned. 

Allowable Subject Matter
Claims 1-2, 5-16 & 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a method, apparatus, and non-transitory computer-readable storage medium for processing visual media data.
Prior art was found for the claims as follows: 
Lee (WO 2018/088805 A1) (hereinafter Lee) 
Park et al. (US 2018/0139453 A1) (hereinafter Park)

Regarding claim 1, and similarly claims 15 & 19-20, Lee discloses a method of processing visual media data [Paragraph [12], Video signal encoding method], comprising: 
applying, during a conversion between a current visual media block of a visual media and a bitstream of the visual media [Paragraph [215], Blocks encoded and transmitted through bitstream], an extended quad tree (EQT) partitioning process to the current visual media block that splits the current visual media block into exactly four [Paragraph [177]-[189], Figs. 11-12, Quad-tree division splitting block into four sub-blocks] including at least one sub-block that has a dimension different from half of a width of the current visual media block times half of a height of the current visual media block [Paragraph [177]-[189], Figs. 11-12, Quad-tree division asymmetrically splitting block into four sub-blocks, wherein two blocks have heights and widths not half of the coding block], wherein the current visual media block comprises a partition depth [Paragraph [137], Figs. 4, First coding block 300 having a split depth of k], and wherein the EQT partitioning process comprises a restriction on the partition depth and/or a leaf node size of the current visual media block [Paragraph [131]-[133], Information indicating quad-tree-based partitioning and information on the size/depth of coding blocks allowed in quad-tree-based partitioning is used, as restriction on partition depth/leaf node size]; and
performing, based on the four sub-blocks and the EQT partitioning process, the conversion [Paragraph [131]-[133] & [228], Information indicating quad-tree-based partitioning and information on the size/depth of coding blocks allowed in quad-tree-based partitioning are encoded and transmitted to a decoder through bitstream],
wherein the EQT partitioning process shares a same depth increment process for the partition depth with a quad tree (QT) partitioning process, wherein the QT partitioning process splits a visual media block into four equally sized sub-blocks [Paragraph [104] & [173]-[189], Figs. 4, 11 & 12, Asymmetric quadtree partitioning, and symmetric quadtree partitioning, which divides the block into four equally sized sub-block as seen in Figs. 11 & 12, each increment depth by depth k + 1],
wherein a minimally allowed leaf node size for the EQT partitioning process is signaled in at least one of a sequence parameter set (SPS), a picture parameter set (PPS), a slice header, a coding tree unit (CTU), a region, a tile or a coding unit (CU) associated with the current visual media block [Paragraph [104], [131]-[133] & [228], Information indicating quad-tree-based partitioning and information on the size/depth of coding blocks allowed in quad-tree-based partitioning, as minimally allowed leaf node size for EQT partitioning process, are encoded in a coding tree unit, also SPS, PPS, or slice header], 
wherein a first restriction on the leaf node size for the EQT partitioning process is different from a second restriction on the leaf node size for a quad tree (QT) partitioning process [Paragraph [173]-[189], Figs. 11 & 12, Asymmetric quadtree partitioning, as EQT partitioning, provides different sub-block sizes as a first restriction compared to symmetric quadtree partitioning, as a second restriction, dividing the block into four equally sized sub-block as seen in Figs. 11 & 12].

While Lee mentions that a restriction specifies that a block having the minimally allowed leaf node size cannot be further partitioned as described in Paragraphs [055], [169] & [198], Lee, and similarly Park, do not explicitly disclose that a first restriction on the leaf node size for the EQT partitioning process is different from a second restriction on the leaf node size for a quad tree (QT) partitioning process, wherein the first restriction specifies that a block having the minimally allowed EQT leaf node size cannot be further partitioned and the second restriction specifies that a block having the minimally allowed QT leaf node size cannot be further partitioned.

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Examiner, Art Unit 2487